            Case 1:20-cv-00025-SI         Document 14       Filed 01/21/21     Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF OREGON


 KATHRYN LOUISE NIELSEN,                                                           1:20-cv-00025-SI
        Plaintiff,

 vs.
                                                                                             ORDER
 COMMISSIONER OF SOCIAL SECURITY,
         Defendant.


          It is hereby ORDERED that attorney fees in the amount of $1,983.47 and costs for filing

fees in the amount of $400 shall be awarded to Plaintiff pursuant to the Equal Access to Justice

Act, 28 U.S.C. § 2412. Attorney fees will be paid to Plaintiff’s attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees and

costs, pursuant to the Treasury Offset Program as discussed in Astrue v. Ratliff, 130 S.Ct. 2521

(2010).

          If Plaintiff has no such debt, then the check shall be made out to Plaintiff’s attorney and

mailed to Plaintiff’s attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR

97293. If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

shall be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.
                                    January
          DATED this 21st
                     _____ day of ___________________, 2021.


                                                         /s/ Michael H. Simon
                                                        _______________________________
                                                        Michael H. Simon
                                                        United States District Judge
